COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-18-00239-CR


PETER J. FLORES                                                     APPELLANT

                                        V.

THE STATE OF TEXAS                                                       STATE

                                     ----------

      FROM CRIMINAL DISTRICT COURT NO. 4 OF TARRANT COUNTY
                    TRIAL COURT NO. 1520365D

                                     ----------

                         MEMORANDUM OPINION1

                                     ----------

      Through a plea-bargain agreement, the trial court convicted appellant

Peter J. Flores of evading arrest in a vehicle and sentenced him to three years’

confinement. The trial court signed a certification stating that this “is a plea-

bargain case, and the defendant has NO right of appeal.” See Tex. R. App. P.

25.2(a)(2). Nonetheless, Flores filed a notice of appeal.



      1
       See Tex. R. App. P. 47.4.
      We sent Flores a letter stating that we received the certification and the

notice of appeal and informing him that unless he filed a response showing

grounds for continuing the appeal, we would dismiss it. See Tex. R. App. P.

25.2(a)(2), (d), 44.3. His response does not show grounds for continuing the

appeal. Accordingly, because we have not received a certification showing that

Flores has the right to appeal his plea-bargained conviction or sentence, we

dismiss the appeal. See Tex. R. App. P. 25.2(d), 43.2(f); Chavez v. State, 183
S.W.3d 675, 680 (Tex. Crim. App. 2006); Serrell v. State, No. 02-16-00219-CR,

2016 WL 6648757, at *1 (Tex. App.—Fort Worth Nov. 10, 2016, no pet.) (mem.

op., not designated for publication).



                                                 /s/ Wade Birdwell
                                                 WADE BIRDWELL
                                                 JUSTICE

PANEL: SUDDERTH, C.J.; WALKER and BIRDWELL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: July 12, 2018




                                        2